Exhibit 10.29

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the

ADDUS HOMECARE CORPORATION

2017 OMNIBUS INCENTIVE PLAN

Name of Participant:                 

Date of Grant:                 

Number of Shares:                 

Fair Market Value of each Share on Date of Grant:                 

Vesting Start Date:                 

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of
                    , is between Addus HomeCare Corporation (the “Company”) and
the above-named individual (the “Participant”) to record the granting of
Restricted Stock on                      (the “Date of Grant”) to the
Participant pursuant to the Addus HomeCare Corporation 2017 Omnibus Incentive
Plan, as amended (the “Plan”). Terms used herein that are defined in the Plan
shall have the meanings ascribed to them in the Plan.

1.    Grant of Restricted Stock. The Company hereby grants to the Participant,
as of the Date of Grant, subject to and in accordance with the terms and
conditions of the Plan and this Agreement, the above-referenced number of shares
of the Company’s common stock, par value $.001 per share (the “Shares”). The
grant of the Shares to the Participant, evidenced by this Agreement, is an award
of Restricted Stock (as defined in the Plan) and such shares of Restricted Stock
are referred to herein as the “Restricted Shares.”

2.    Vesting of Shares.

(a)    Ownership of the Shares shall vest pursuant to the following vesting
schedule, provided, in each case, the Participant is still employed or retained
by the Company or one of its Subsidiaries:

(i)    on the first anniversary of the Vesting Start Date (as set forth above),
the Restricted Shares will vest with respect to                  of the total
number of Restricted Shares as set forth above;



--------------------------------------------------------------------------------

(ii)    on each succeeding anniversary of the Vesting Start Date, the Restricted
Shares will vest with respect to                  of the Restricted Shares so
that on the                  anniversary of the Vesting Start Date, the
Restricted Shares shall be fully vested;

(b)    The foregoing vesting schedule notwithstanding, upon the occurrence of a
Change in Control, all Restricted Shares or portions thereof not yet vested
shall become immediately vested, provided Participant is actively employed or
otherwise in service as of such date.

(c)    The foregoing vesting schedule notwithstanding, if the employment or
other relationship of the Participant with the Company or one of its
Subsidiaries terminates by reason of the Participant’s Disability or death, all
Restricted Shares or portions thereof not yet vested shall become immediately
vested.

3.    Forfeiture. Shares that do not become vested in accordance with the
vesting criteria set forth in Section 2 (and any dividends or other
distributions related to such Restricted Shares) shall be forfeited to the
Company. Accordingly, if the Restricted Shares do not vest in accordance with
the vesting criteria set forth in Section 2 and the Participant’s employment or
service terminates for any reason, the Restricted Shares shall be forfeited.

4.    Legend. Each share certificate representing the Restricted Shares shall
bear a legend indicating that such Restricted Shares are “Restricted Stock”
within the meaning of the Plan and are subject to the provisions of this
Agreement and the Plan.

5.    Withholding Taxes. To the extent that the receipt of the Restricted Shares
or the lapse of any forfeiture restrictions results in income to Participant for
federal, state, local or foreign income, employment or other tax purposes with
respect to which the Company or any of Subsidiaries have a withholding
obligation, Participant shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company or any
Subsidiary may require to meet such obligation under applicable tax laws or
regulations, and, if Participant fails to do so, the Company is authorized to
withhold from the Restricted Shares granted hereby or from any cash or stock
remuneration then or thereafter payable to Participant in any capacity any tax
required to be withheld by reason of such taxable income, sufficient to satisfy
the withholding obligation.

6.    General Restrictions on Issuance of Stock Certificates and Book Entries.
The Company shall not be required to deliver any certificate, or make any book
entry, representing the Restricted Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to ensure compliance with any law or rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant or the Shares
or any interests granted thereunder.

7.    Rights as Shareholder. Except for the dividend and distribution
restrictions described below, and the transfer and other restrictions set forth
elsewhere in this Agreement and in the Plan, the Participant, as record holder
of the Restricted Shares, shall possess all the rights of a holder of the
Company’s Shares, including voting, dividend and other distribution rights,



--------------------------------------------------------------------------------

provided, however, that prior to vesting, the certificates representing the
Restricted Shares, as well as any dividends or other distributions with respect
to such Restricted Shares, shall be held by the Company for the benefit of the
Participant, and such dividends or other distributions shall not bear interest
or be segregated in separate accounts. Any distributions with respect to the
Restricted Shares in the form of capital stock shall be treated as Restricted
Stock in the same manner as the Restricted Shares. If the underlying Shares do
not vest, then any capital stock distributed with respect to the Restricted
Shares, as well as any other dividends or other distributions with respect to
such Restricted Shares, shall be forfeited to the Company. Upon forfeiture of
any Restricted Share, the Participant agrees to deliver promptly to the Company
certificates representing such Restricted Shares which do not vest and a stock
power executed in blank covering such Restricted Shares (and covering any
capital stock distributed with respect to such Restricted Shares). The stock
power with respect to any certificate representing Restricted Shares which do
not vest shall be completed in the name of the Company by an officer of the
Company and returned to treasury.

8.    Transferability — Restricted Share Certificates. Prior to vesting, all
rights with respect to the Restricted Stock granted to a Participant under the
Plan shall be available, during such Participant’s lifetime, only to such
Participant. The Restricted Shares may not be sold, transferred, pledged,
assigned, encumbered or otherwise alienated or hypothecated until they become
vested in accordance with Section 2 of this Agreement and then only to the
extent permitted under this Agreement and the Plan and by applicable securities
laws. Any such attempted sale, transfer, pledge, assignment, encumbrance,
alienation or hypothecation in violation of this Agreement shall be void and the
Company shall not be bound thereby. Participant also agrees that the Company may
(a) refuse to cause the transfer of the Restricted Shares to be registered on
the applicable stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) give related instructions to
the transfer agent, if any, to stop registration of the transfer of the
Restricted Shares.

9.    Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

10.    Section 83(b) Election. The Participant may elect, within 30 days of the
Date of Grant pursuant to Section 83(b) of the Code, to include in his or her
gross income the fair market value of the Restricted Shares covered by this
Agreement in the taxable year of grant. The election must be made by filing the
appropriate notice with the Internal Revenue Service within 30 days of the Date
of Grant. If the Participant makes this election, the Participant shall promptly
notify the Company by submitting to the Company a copy of the election notice
filed with the Internal Revenue Service.



--------------------------------------------------------------------------------

11.    Adjustment of Shares. As provided by the Plan, in the event of any change
in the Shares of the Company by reason of any change in corporate
capitalization, such as a stock split, stock dividend or a corporate
transaction, such as any merger, consolidation, combination, exchange of shares
or the like, separation, including a spin-off, or other distribution of stock or
property of the Company, any reorganization or any partial or complete
liquidation of the Company, the Restricted Shares shall be adjusted as the
Committee may determine to be appropriate and equitable to prevent dilution or
enlargement of rights.

13.    Effect of Plan. The Plan is hereby incorporated by reference into this
Agreement, and this Agreement is subject in all respects to the provisions of
the Plan, including without limitation the authority of the Committee to adjust
awards and to make interpretations and other determinations with respect to all
matters relating to this Agreement and the Plan. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall supersede and replace the conflicting terms herein.

13.    No Consultant/Employment Rights. Neither the Plan nor this Agreement
shall confer upon the Participant any right with respect to continuance of
employment by or service as a consultant to the Company or any Subsidiary nor
shall they interfere in any way with the right of the Company or any Subsidiary
to terminate the Participant’s employment or service as a consultant at any
time, with or without Cause.

14.    No Fractional Shares. All provisions of this Agreement concern whole
Shares. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.

15.    Legend. Participant consents to the placing on the certificate for the
Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with all applicable securities laws and rules
thereunder.

16.    Amendment and Waiver. Except as otherwise provided herein or in the Plan
or as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Participant. Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized officer of the Company or the
Committee other than Participant. The failure of any party at any time or times
to require performance of any provisions hereof shall in no manner effect the
right to enforce the same. No waiver by any party of any term or condition, or
the breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

17.    Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.



--------------------------------------------------------------------------------

18.    Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to Participant, Participant’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

19.    Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Company’s Chief Financial
Officer and to Participant at Participant’s residential address as it appears on
the books and records of the Company, or at such other address and number as a
party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

20.    Electronic Signatures. Each party agrees that the Participant shall
execute this Agreement by completing the associated electronic signature. Such
electronic signature is intended to authenticate this writing and shall have the
same force and effect as a manual signature. Electronic signature shall mean any
electronic sound, symbol, or process attached to or logically associated with
this Agreement that is executed and adopted by the Participant with the intent
to sign the Agreement.

21.    Acceptance. The Participant, by his or her acceptance of the Restricted
Stock, which shall be conclusively evidenced by his or her execution of the
electronic signature associated with this Agreement, agrees to be bound by all
of the terms and conditions of this Agreement and the Plan, and further consents
to and agrees to be bound by any stock power presented in connection herewith.